



EXHIBIT 10.2




FOURTH AMENDMENT TO
CREDIT AND GUARANTY AGREEMENT
This FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”), dated
as of February 15, 2019 is made by and among PRIORITY HOLDINGS LLC, a Delaware
limited liability company (“Borrower”), the other Credit Parties party hereto as
Guarantors, the Lenders party hereto and GOLDMAN SACHS SPECIALTY LENDING GROUP,
L.P., as administrative agent under the Credit Agreement referred to below (in
such capacity, the “Administrative Agent”). All capitalized terms used herein
(including in this preamble) and not otherwise defined herein shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below.
PRELIMINARY STATEMENTS
WHEREAS, Borrower has entered into that certain Credit and Guaranty Agreement,
dated as of January 3, 2017, among Borrower, the other Credit Parties party
thereto from time to time as Guarantors, the Lenders party thereto from time to
time and Goldman Sachs Specialty Lending Group, L.P., as Administrative Agent
and Lead Arranger (as the same has been and may be further amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
and and as amended hereby, the “Credit Agreement”);
WHEREAS, Borrower has requested that the Administrative Agent and Requisite
Lenders agree to certain amendments to the Credit Agreement, as more fully set
forth herein;
WHEREAS, the Administrative Agent and Requisite Lenders are willing to agree to
such amendments, subject to and in accordance with the terms and conditions set
forth herein; and
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed that:
SECTION 1.RULES OF CONSTRUCTION. The rules of construction specified in Section
1.03 of the Credit Agreement shall apply to this Amendment, including the terms
defined in the preamble and Preliminary Statements hereto.
SECTION 2.    AMENDMENT TO CREDIT AGREEMENT. Subject to the satisfaction (or
waiver in writing by Requisite Lenders and the Administrative Agent) of the
conditions set forth in Section 5 hereof, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, Section 5.01 of the Credit Agreement is hereby amended by inserting
the following new paragraph immediately after clause (l) thereof:
Notwithstanding the foregoing, the obligations in Section 5.01(b) and (c) may be
satisfied with respect to financial information of Borrower and its Subsidiaries
by furnishing (I) the applicable financial statement of Borrower (or any direct
or indirect parent of Borrower) or


1

--------------------------------------------------------------------------------





(II) Borrower’s (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the Securities and Exchange Commission;
provided that, with respect to clauses (I) and (II), (i) to the extent such
information relates to a parent of Borrower, such information is accompanied by
consolidating information (which may be set forth in footnotes to the financial
information) that explains in reasonable detail the differences between the
information relating to such parent and its Subsidiaries, on the one hand, and
the information relating to Borrower and its Subsidiaries on a standalone basis,
on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(c), such materials are
accompanied by a report and opinion of RSM US LLP or any other independent
certified public accounting firm of nationally recognized standing reasonably
satisfactory to the Administrative Agent, which report shall be unqualified as
to “going concern” and scope of audit (other than any qualification or exception
that is solely with respect to, or resulting solely from, (A) an upcoming
maturity date of any of the Obligations or (B) any potential inability to
satisfy a financial maintenance covenant on a future date or in a future
period), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Borrower (or such parent entity) and its Subsidiaries as at the dates indicated
and the results of their operations and their Cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements have been made in accordance with generally accepted auditing
standards.


SECTION 3.    REFERENCE TO AND EFFECT ON THE CREDIT AGREEMENT. On and after the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or text of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this
Amendment. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a “Credit Document” under and as defined in
the Credit Agreement and the other Credit Documents.
SECTION 4.    REPRESENTATIONS & WARRANTIES; ACKNOWLEDGEMENTS. In order to induce
each Lender party hereto and the Administrative Agent to enter into this
Amendment, each Credit Party:
(a)    represents and warrants to each Lender and the Administrative Agent on
and as of the date hereof, that:
(i)    Each Credit Party hereto has all requisite power and authority to
execute, deliver and perform its obligations under this Amendment and the Credit
Agreement, in each case, to which it is a party and to carry out the
transactions contemplated thereby.
(ii)    The execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.
(iii)    This Amendment has been duly executed and delivered by each Credit
Party that is a party hereto and is the legally valid and binding obligation of
such Credit Party,


2

--------------------------------------------------------------------------------





enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
(iv)    Each of the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents is true and correct in all material
respects on and as of the date hereof with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, however,
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.
(b)    acknowledges and agrees for the benefit of each Lender and the
Administrative Agent on and as of the date hereof, that:
(i)    no right of offset, recoupment, defense, counterclaim, claim, cause of
action or objection exists in favor of such Credit Party against Administrative
Agent or any Lender arising out of or with respect to (x) the Obligations, this
Amendment or the other Credit Documents, (y) any other documents now or
heretofore evidencing, securing or in any way relating to the foregoing, or
(z) the administration or funding of the Loans;
(ii)    (x) Administrative Agent’s and Requisite Lenders’ agreement to agree to
the amendments contained herein does not and shall not create (nor shall any
Credit Party rely upon the existence of or claim or assert that there exists)
any obligation of Administrative Agent or any Lender to consider or agree to any
further waiver, consent or amendment with respect to any Credit Document, and
(y) in the event that Administrative Agent or any Lender subsequently agrees to
consider any further waiver, consent or amendment with respect to any Credit
Document, neither this Amendment nor any other conduct of Administrative Agent
or any Lender shall be of any force and effect on Administrative Agent’s or any
Lender’s consideration or decision with respect thereto.
SECTION 5.    CONDITIONS PRECEDENT. The effectiveness of this Amendment is
subject to the following conditions:
(a)    The Administrative Agent shall have received a duly authorized, executed
and delivered counterpart of the signature page to this Amendment (whether the
same or different counterparts) from each Credit Party named on the signature
pages hereto, the Administrative Agent and the Requisite Lenders.
(b)    The Administrative Agent shall have received a fully-executed copy of the
fourth amendment to the Senior Credit Agreement (the “Senior Credit Agreement
Amendment”), in form and substance reasonably satisfactory to the Administrative
Agent.


3

--------------------------------------------------------------------------------





(c)    The effectiveness of the Senior Credit Agreement Amendment shall have
occurred or shall occur concurrently with the effectiveness of this Amendment.
(d)    The Borrower shall have paid all reasonable and documented out‑of‑pocket
fees and expenses (including the reasonable and documented legal fees and
expenses of Hunton Andrews Kurth LLP, counsel to Administrative Agent) required
to be paid or reimbursed by Borrower under this Amendment and the Credit
Agreement; provided, that an invoice for all such fees and expenses shall be
received by Borrower at least one (1) Business Day prior to the date hereof
(e)    Both immediately before and after giving effect to this Amendment, (i) no
Default or Event of Default shall have occurred or be continuing or result
therefrom and (ii) the representations and warranties contained in Section 4 of
this Amendment shall be true and correct.
SECTION 6.    REAFFIRMATION. To induce the Lenders party hereto and
Administrative Agent to enter into this Amendment, each of the Credit Parties
hereby acknowledges and reaffirms its obligations under each Credit Document to
which it is a party, in each case, as amended, restated, supplemented or
otherwise modified prior to or as of the date hereof. Each Credit Party
acknowledges and agrees that (a) each of the Credit Documents to which it is a
party or otherwise bound shall continue in full force and effect, that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment and (b)
there are no rights of set-off or counterclaim, nor any defenses of any kind,
whether legal, equitable or otherwise, that would enable such Credit Party to
avoid or delay timely performance of its obligations under the Credit Documents.
SECTION 7.    MISCELLANEOUS PROVISIONS.
(a)    Ratification. This Amendment is limited to the matters specified herein
and shall not constitute a modification, acceptance or waiver of any other
provision of the Credit Agreement or any other Credit Document. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Credit Agreement or any other Credit Document or
instruments securing the same, which shall remain in full force and effect as
modified hereby or by instruments executed concurrently herewith.
(b)    Governing Law; Submission to Jurisdiction, Etc. Sections 10.14, 10.15 and
10.16 of the Credit Agreement are incorporated by reference herein as if such
Sections appeared herein, mutatis mutandis.
(c)    Severability. Section 10.11 of the Credit Agreement is incorporated by
reference herein as if such Section appeared herein, mutatis mutandis.
(d)    Counterparts; Headings. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. The Administrative Agent may also require that
signatures delivered by


4

--------------------------------------------------------------------------------





telecopier, .pdf or other electronic imaging means be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of this Amendment or signature delivered
by telecopier, .pdf or other electronic imaging means. Section headings herein
are included for convenience of reference only and shall not affect the
interpretation of this Amendment.
(e)    Costs and Expenses. The Borrower hereby agrees to pay and reimburse the
Administrative Agent and the Lead Arranger for their respective reasonable and
documented out-of-pocket expenses in connection with the negotiation,
preparation, syndication and execution and delivery of this Amendment, including
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arranger, all in accordance with Section 10.02
of the Credit Agreement.
[Remainder of page intentionally blank]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
BORROWER:                    PRIORITY HOLDINGS, LLC
By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO


GUARANTORS:
PIPELINE CYNERGY HOLDINGS, LLC



By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




PRIORITY INSTITUTIONAL PARTNER SERVICES LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




PRIORITY PAYMENT SYSTEMS HOLDINGS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO


PRIORITY PAYMENT SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO









--------------------------------------------------------------------------------







FINCOR SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




PIPELINE CYNERGY INC.


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




CYNERGY HOLDINGS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




CYNERGY DATA, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




PRIORITY PAYMENT EXPRESS SYSTEMS LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




PRIORITY INTEGRATED PARTNER HOLDINGS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO



















--------------------------------------------------------------------------------









PRIORITY PAYRIGHT HEALTH SOLUTIONS, LLC


By: /s/ THOMAS C. PRIORE
Name: Thomas C. Priore
Title: CEO




ROSCO ALPHA DELTA, LLC


By: /s/ COPLEY BROER
Name: Copley Broer
Title: Manager




PRIORITY REAL ESTATE TECHNOLOGY, LLC


By: /s/ COPLEY BROER
Name: Copley Broer
Title: President









--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P.



By: /s/ JUSTIN BETZER
Name: Justin Betzer
Title: Senior Vice President




LENDERS:
GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC.



By: /s/ JUSTIN BETZER
Name: Justin Betzer
Title: Senior Vice President



